Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, rendered September 20, 1971, upon a conviction of robbery in the third degree, upon a plea of guilty. Sentence reversed, on the law, and case remanded to the Criminal Term for resentencing. It is indisputably apparent that on the date of defendant’s sentence he was a narcotic addict and the Narcotic Addiction Control Commission was not accepting convicted defendants under section 208 of the Mental Hygiene Law. The sentencing court indicated that if the commission facilities were available on the date of sentence, defendant would have been certified thereto. Accordingly, this court is of the opinion that defendant should be resentenced. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.